TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 4, 2014



                                      NO. 03-14-00222-CV


           McMahan’s Flooring, Inc. d/b/a MFI and Jawad Louazna, Appellants

                                                 v.

                  D. A. Rogers Enterprises, Inc. and Don Rogers, Appellees




         APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on March 19, 2014. Appellants

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. The appellants shall pay all costs relating to this appeal, both in this Court and the court

below.